DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 5/17/2021 in response to the office action mailed on 2/17/2021.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
3.	Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2016/0272871 A1) to Belakshe et al.  (hereinafter Belakshe).
	The above noted rejection is hereby maintained.

Claim Rejections - 35 USC § 103
4.	Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0272871 A1) to Belakshe et al.  (hereinafter Belakshe).
The above noted rejection is hereby maintained.


s 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0272871 A1) to Belakshe et al.  (hereinafter Belakshe) in view of the teaching of (US 2016/0280990 A1) to Lieng et al.  (hereinafter Lieng).
The above noted rejection is hereby maintained.

NEW Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 1-7, 12 and 21-28 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2016/0272871 A1) to Belakshe et al.  (hereinafter Belakshe).
Belakshe is directed toward treatment fluids for oil wells.  Belakshe discloses at paragraph [0001] that compositions are used in drilling fluids.  Belakshe discloses at paragraph [0108] that the composition is mixed in a mixing hopper and conveyed to the subterranean formation at paragraph [0112] and therefore is it mixed on the surface.   Belakshe discloses at paragraph [0067] that calcium carbonate can be dissolved to release ions delayed.  Belakshe discloses at paragraph [0083] that drilling fluids contain viscosifiers and may be water or oil based.  Belakshe discloses at paragraph [0086] that a viscosifier is placed in the formation that can be a mixture of a viscosifier and a crosslinker for either immediate or delayed crosslinking.  Belakshe discloses at paragraph [0088] that the viscosifier may include a crosslinkable gel of an alginate.  Belakshe discloses at paragraph [0090] that the crosslinker may be any suitable crosslinker that includes an ion of calcium.  Belakshe discloses at paragraph [0128] that the composition may contain a viscosifier and a calcium carbonate that may be used for delayed crosslinking by adding an acid to release calcium ions.   Belakshe discloses at paragraph [0129] that a breaker of EDTA may be added to the fluid.  Belakshe discloses at paragraph [0098] that the composition includes breakers.  Belakshe discloses at paragraph [0094] that the breakers may be delayed or time release.  Belakshe discloses at paragraph [0082] that the breaker is used to break up the filter cake, which is a plug in the formation and Applicants have provided no differences between filter cake and a “plug” made of the same material as the filter cake.  Belakshe discloses at paragraph .

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-7, 12 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0272871 A1) to Belakshe et al.  (hereinafter Belakshe).
Belakshe is directed toward treatment fluids for oil wells.  Belakshe discloses at paragraph [0001] that compositions are used in drilling fluids.  Belakshe discloses at paragraph [0108] that the composition is mixed in a mixing hopper and conveyed to the subterranean formation at paragraph [0112] and therefore is it mixed on the surface.   Belakshe discloses at paragraph [0067] that calcium carbonate can be dissolved to 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Belakshe that discloses each and every method step that forms a prime facie case of obviousness for claims 1-7, 12 and 21-28.


s 1-7, 11-12 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0272871 A1) to Belakshe et al.  (hereinafter Belakshe) in view of the teaching of (US 2016/0280990 A1) to Lieng et al.  (hereinafter Lieng).
Belakshe is directed toward treatment fluids for oil wells.  Belakshe discloses at paragraph [0001] that compositions are used in drilling fluids.  Belakshe discloses at paragraph [0108] that the composition is mixed in a mixing hopper and conveyed to the subterranean formation at paragraph [0112] and therefore is it mixed on the surface.   Belakshe discloses at paragraph [0067] that calcium carbonate can be dissolved to release ions delayed.  Belakshe discloses at paragraph [0083] that drilling fluids contain viscosifiers and may be water or oil based.  Belakshe discloses at paragraph [0086] that a viscosifier is placed in the formation that can be a mixture of a viscosifier and a crosslinker for either immediate or delayed crosslinking.  Belakshe discloses at paragraph [0088] that the viscosifier may include a crosslinkable gel of an alginate.  Belakshe discloses at paragraph [0090] that the crosslinker may be any suitable crosslinker that includes an ion of calcium.  Belakshe discloses at paragraph [0128] that the composition may contain a viscosifier and a calcium carbonate that may be used for delayed crosslinking by adding an acid to release calcium ions.   Belakshe discloses at paragraph [0129] that a breaker of EDTA may be added to the fluid.  Belakshe discloses at paragraph [0098] that the composition includes breakers.  Belakshe discloses at paragraph [0094] that the breakers may be delayed or time release.  Belakshe discloses at paragraph [0082] that the breaker is used to break up the filter cake, which is a plug in the formation and Applicants have provided no differences between filter cake and a “plug” made of the same material as the filter cake.  Belakshe discloses at paragraph but is silent regarding the inclusion of a formic acid.  
Lieng is directed toward viscosified treatment fluids that includes alginates.  Belakshe and Lieng are both directed toward viscosified treatment fluids that includes alginates and therefore are analogous art.  Lieng teaches at paragraph [0059] that the fluid may contain EDTA breakers and calcium carbonate.  Lieng teaches at paragraph [0085] that viscosified gels include alginates.  Lieng teaches at paragraph [0086] that the gels may be crosslinked.  Lieng teaches at paragraph [0087] that formic acid may be used to delay the crosslinking of the gels.  One would be motivated to time the gel crosslinking to reducing pumping pressures until they ae required to be gelled.            
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Belakshe in view of the teaching of Lieng that discloses each and every method step that forms a prime facie case of obviousness for claims 1-7, 11-12 and 21-28.

Response to Arguments
13.	Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.  Applicants arguments that filter cake made of identical materials as the alleged different claimed element of “plug” is not persuasive.  Filter cake is material that builds up during drilling to prevent loss of expensive drilling mud and after drilling is recovered with breakers as filter cake acts as a plug.  If Applicants argue that a plug is not filter cake then amend the claims to specify the physical description of a plug that makes it patentably distinct from filter cake, which acts as a barrier to fluid flow aka a plug.  The primary reference discloses that the materials used in the drilling fluid are recovered for reuse.  Therefore the Applicants arguments are not persuasive and the rejections are maintained as proper.  Furthermore the new claims are considered to be met by the previous rejections, the rejections have been restated and the Applicants arguments are addressed in the new rewritten rejections, which are made final.    

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766